Robinson, J.
(concurring specially.) The plaintiff sues on a document as follows:
Ashley, N. D., Oct. 14, 1919.
We, the undersigned, president and members of the board of directors of the Farmers’ State Bant, Ashley, N. D., do hereby promise and agree to pay F. M. Mitchell of Bismarck, N. D., the sum of $1,610 for value received, without interest at the time the secretary of state • of North Dakota issues a charter to the above-named bank.
Henry Joerke, President.
Gottfried Heinrich, Director.
Emmanuel Schock, Director.
Witnesses:
E. E. Johnson,
Fred E. Davis.
On the back of the document it is written:
I hereby assign and transfer to Fred E. Davis all my rights, title, and interest in and to the within instrument.
F. M. Mitchell.
Defendants, by answer, aver that the document was made without any consideration. The court directed a verdict for the plaintiff, and appellants aver that there is no evidence to sustain the verdict.
As it appears, Mr. Mitchell was a promoter, and to secure the organization of a bank at Ashley, North Dakota, he did induce several persons to subscribe for bank stock to the amount of $16,100, agreeing to pay for the same $125 a share, and that each subscription included 10 per cent for his promotion. He did preside at an organization meeting held by the stock subscribers, and he then delivered the subscription papers to defendant Joerke, who had been elected president of the bank. Davis was present, dictated the document in question and the assignment to himself. There is no claim that either of the defendants employed Mr. Mitchell or Davis to secure the subscriptions or to promote the organization of the bank. No services were rendered for or at the request of either of the defendants. The subscription papers *49were not payable to .Toerke or to either of the defendants. The papers were turned over to the Ashley State Bank to be held in escrow until the issue of a charter to the Farmers’ State Bank of Ashley. The bank gave a receipt for the same to F. M. Mitchell, and at tbe foot of the receipt there is written an assignment to Fred E. Davis. On the argument of the case counsel for plaintiff was requested to point out evidoucc of any consideration for the promise to pay $1,610. They failed to do so. An examination of the record does not disclose any consideration for the promise. The defendants did not hire either Mitchell or Davis to perform any services, either for themselves or the bank, or for any person. When defendants signed the paper they were under no legal obligation to pay anything to Mitchell or to Davis. Hence the promise to pay is void for want of consideration. Furthermore, it appears that in obtaining the promise to pay and in obtaining' the subscriptions, Mitchell and Davis were dealing with illiterate Germans, who did not understand the promotion game or the English language. Otherwise, it is hard to conceive how any one of the subscribers would bavo promised to pay 10 per cent for inducing him to subscribe for stock when he was perfectly free to subscribe without paying any commission. As the pleadings and the proof wholly fail to show any cause of action against the defendants, the judgment should be reversed and new trial granted.